Citation Nr: 1036986	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for skin disability.

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded by the Board in January 2010.  

In October 2009, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge.  A transcript of this 
proceeding is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets further delay in appellate review, 
review of the claims file upon return from the RO shows reveals 
several developments which mandate further remand. 

With regard to the skin disability issue, VA examination in April 
2010 appears to have resulted in a finding of no current 
disability.  However, the Veteran subsequently submitted 
additional evidence, including a July 20, 2010, letter from 
Thomas  B. Tan, M.D. to the effect that he was now treating the 
Veteran for multiple malignant and non-malignant skin lesions 
related to chemical exposure.  In this letter, Dr. Tan offers the 
opinion that the skin disorder is causally related to chemical 
exposure during service.  In view of this additional private 
medical evidence, further development of the skin disability 
issue is necessary. 

Additionally, with regard to the GERD issue, it appears that a 
medical diagnosis of GERD is of record.  However, the report of 
an April 2010 VA examination includes a brief comment that the 
GERD was not related to service.  However, in his July 20, 2010, 
letter, Dr. Tan appears to also offer an opinion that the GERD 
was somehow causally related to chemical exposure during service. 

Finally, although VA psychiatric examination in March 2010 
resulted in an opinion that the Veteran has PTSD which is at 
least as likely as not related to service, the examiner did not 
address the question of whether the PTSD is related to a 
corroborated stressor.  Indeed, the RO has found no corroborated 
stressor.  The opinion is therefore inadequate.  The Board also 
notes that one claimed stressor is an incident of where the 
Veteran claims he was sexually touched by a doctor during 
service.  The Veteran has testified that he never reported the 
incident.  However, 38 C.F.R. § 3.304(f) provides for alternate 
ways to attempt to corroborate personal assaults.  Since the case 
must be returned for an adequate VA examination with regard to 
the PTSD issue, the Board believes it appropriate to further 
develop the personal assault theory of service connection for 
PTSD. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be furnished 
appropriate notice regarding alternate 
ways to corroborate personal assault 
stressors as outlined and required in 38 
C.F.R. § 3.304(f). 

2.  The RO should take appropriate action 
to obtain all treatment records from 
Thomas B. Tan, M.D. in Pensacola, Florida.  

3.  The Veteran should then be scheduled 
for a VA psychiatric examination by a 
psychiatrist.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  All current 
acquired psychiatric disorders should be 
clearly reported.  

The examiner should also review the claims 
file, to specifically include service 
records, and offer an opinion as to 
whether there is evidence of any behavior 
changes to suggest that a claimed 
stressor, to include sexual assault, 
occurred during service.  

As to each current acquired psychiatric 
disability found on examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such disability was manifested during 
service or is otherwise causally related 
to service.  

4.  The Veteran should also be scheduled 
for appropriate VA skin disability 
examination by a medical doctor.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  The examiner should clearly 
report the nature of the claimed skin 
disorders.  In this regard, the examiner 
should also review and comment on the July 
20, 2010, letter from Dr. Tan regarding 
multiple malignant and non-malignant skin 
lesions being related to chemical exposure 
during service.  The VA examiner should 
also offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that any skin 
disability was manifested during service 
or is otherwise causally related to 
service, to include chemical exposure 
during service.  A supporting rationale 
should be furnished for the opinion.

5.  The Veteran should also be scheduled 
for appropriate VA GERD examination by a 
medical doctor.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner.  The examiner 
should also review and comment on the July 
20, 2010, letter from Dr. Tan regarding a 
relationship between the Veteran's GERD 
and his service.  The VA examiner should 
also offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
GERD was manifested during service or is 
otherwise causally related to service, to 
include chemical exposure during service.  
A supporting rationale should be furnished 
for the opinion.

6.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



